Storrs, J.
Assuming that it was competent for the common council of the city of Hartford to pass the resolution recited in the declaration, respecting which no question has been made, there is no doubt that the offer of a reward in pursuance of it, constituted a valid contract between the city and any person who should bring himself within its provisions, for the breach of which this action is the proper remedy.
The resolution offers the reward to the person who should discover and bring to conviction any one who had been guilty of the act of setting fire to any building destroyed in said city> the previous night, or during the month preceding the resolution, or who should thereafter be guilty of a like offence. It is agreed, that after such offer, a shop in said city was set on fire, by one Saunders, who was convicted thereof before the superior court; but that the fire went out, shortly after it was communicated, without doing any other damage to the shop than charring some portion thereof.
The first question is, whether this was an act, for the discovery and conviction of the perpetrator of which, the plaintiff, by the fair construction of the contract embraced in the advertisement, is entitled to the reward offered. Unless there is a difference in the offences contemplated in the two clauses of the advertisement, one of which relates to past and the other to future offences, it is plain that, by the terms of the contract, in order to entitle the plaintiff to the reward, he must have discovered and brought to conviction one guilty, not only of setting fire to a building, but to a building destroyed. It is a familiar and sensible rule, in the construction of contracts) that effect should be given to every word, unless the contract *199Would thereby be rendered contradictory, insensible or absufd. (1 Swift’s Dig. 223. 229. 230. and cases cited.) The city has seen proper to limit the reward, in the first clause, expressly to the case of a building, not only set on fire, but destroyed. There is no principle on which that last adjunct can be expunged, and the destruction of it can be pronounced unnecessary in order to entitle the plaintiff to the reward. It would be to erase from the contract a significant and important term, and essentially to vary its meaning. The court cannot enter into the reasons which induced the city thus to limit its responsibility, since the terms are free from ambiguity. It is sufficient that it has seen fit to make that precise contract, and that it is explicit. We are to interpret, but cannot alter, the obligation. Whether expediency did not dictate a more liberal offer, was exclusively for the city to determine. It is true, as suggested, that the moral turpitude is as great and thp criminal responsibility may be as complete, whether the burning was, or was not, attended with a destruction of the building ; but that is not the test, which the contract furnishes, as the measure of the rights and duties of the parties.
It is unnecessary to consider what would amount to a destruction within the meaning of this contract, since it is properly conceded in this case, that the injury did not amount to such destruction.
The destruction of the building being necessary to entitle the plaintiff to recover, it must be averred in the declaration and proved on the trial; neither of which is done, in the present case.
The plaintiff, however, insists, that, although this construction of the advertisement is correct as to the first clause, the phraseology of the other is broader, and should receive a wider interpretation. It is urged, that as in the last the reward is offered in case of a like offence, and the offence, by the provisions of our criminal law, is the same, whether the building be destroyed or not, the plaintiff has brought himself within the terms of the advertisement. We are of the opinion, that this exposition is not correct. The language employed is used in its ordinary, and not in any technical, sense; and we think, that it was the intention of the city to give a reward for the discovery and conviction of the perpetrator of the same act, whether occurring before or after the passing of the resolcr*200tion. We can see no substantial reason why the offer should be broader in one case than the other; and, so far as we cart discover, the object in view would be answered, by giving the same construction to both clauses of the advertisement.
This view of the cáse renders it unnecessary to consider the other points, which have been made.
The superior court is, therefore,' advised to render judgment for the defendants.
In this opinion the other Judges concurred, except Williams, Ch. J. who gave no opinion, being interested as a citizen? of the city of Hartford.
Judgment for defendants.'